Title: To James Madison from James Simpson, 8 January 1802 (Abstract)
From: Simpson, James
To: Madison, James


8 January 1802, Tangier. No. 35. Has requested that Captain Shaw of George Washington stop at Tangier for this dispatch as “we frequently experience detention, and sometimes even loss of Letters.” Has information that Emperor Mawlay Sulaiman is unhappy at not having received an embassy from the U.S. since 1795. Since the death of his prime minister Sidi Mohamet ben Ottman and other nobles in 1799, the emperor has lacked “good Council,” which explains his recent “most extraordinary line of conduct towards different European Nations.” After his accession he had promised to abide by all treaties made between his father and the Christian nations, but the “distracted state” of the country prevented him from receiving any ambassadors. Simpson obtained recognition in 1795 of the 1786 treaty between Morocco and the U.S.; Sweden, Portugal, and Denmark made treaties with Morocco at this time, as did Spain in 1799; France expressed its desire to remain in amity in 1795; and the British have continued diplomatic contact although without yet making any treaty. Only the Dutch have not made friendly overtures, to the emperor’s stated displeasure. Gives an account of Morocco’s trade in grain and cattle with Spain, Portugal, and Great Britain. With those nations with which they do not have treaties, Moroccans consider themselves as “at War.”
In August the emperor, alarmed at the prospect of a French invasion, sent Pasha Hackmawy to Tangier as governor with powers to confer with consuls. On 7 Dec. the pasha ordered the Batavian consul to leave within a week. “This brings me to the chief motive of this particular letter.” On 14 Dec. the pasha informed Simpson that the emperor was “most displeased, at my not having obtained for him the Gun Carriages he had Commissioned, adding that the reasons I had alledged in my last Letter to the Emperor on the subject, were by no means satisfactory as they appeared to him to be merely excuses.” Believes he persuaded the pasha that “the motive alledged for his Majestys displeasure was groundless.” The pasha had also been instructed by the emperor to ask “whether I was authorised to make him Presents of moment from time to time.” Pleaded lack of instructions on the subject, and the pasha told him that the emperor “looked upon the Americans, as no better Friends to him than the Dutch, and that I must consider myself in the same situation as their Consul was at that day.” Suspects that the emperor may wish “to get quit of the Treaty of 1786 and obtain Presents” as he had also attempted in 1795, when “I had the happyness to overcome it.” Refers JM to his correspondence with the State Department at that time. Declining to accept Hackmawy’s placing the American and Batavian governments on the same basis, “I did not allow him to quit that ground, untill I had given him an ample detail” of the attention and support the U.S. had given to the emperor. Showed Hackmawy at a further interview on 16 Dec. the Arabic translation of the treaty of 1786, the emperor’s letter to the president of 18 Aug. 1795 confirming it, and lists of the presents given to the emperor in 1795 and 1798. The pasha maintained that holding these conferences in private was “a proof of his Friendship,” and nothing more has been said about “my retiring from the Country.” At this last meeting the pasha also sought the execution of the commission for gun carriages. Hackmawy died of a “painfull disorder” on 4 Jan. without having intimated that he wished to see Simpson again; accordingly, supposes the pasha had nothing “further to impart.” Whether the emperor will now drop the matter or not remains to be seen. Asks JM to lay this report before the president and assures him that he will continue “to do that which shall appear to be most conducive to the Interest, and at same time fully consistent with the honour of the United States.”
Mentions that Hackmawy instructed the lieutenant governor “to deliver me the Keys of a House the property of the Emperour, for purpose of placcing a Flag staff in it, and hoisting the Flag of the United States.” This has been done, but part of the premises is occupied and the emperor’s section is too small to serve as a residence for a family. Asks JM to return to the consulate a “small red Leather covered Book containing the original Treaty” that Humphreys had sent to the State Department, as the Moroccan copy was lost and the authenticity of the translation he had made “might on an Emergency be called in question.”
The emperor “has not a single Vessel of War afloat” at present, but two frigates are being built and may be ready by spring. “At Tetuan they have lately patched up an old half Galley to carry two Bow Guns and fifty men, but if I am to judge from her appearance last May, she is scarce fit to go to Sea. This is all the Navy.”
Advises JM that should the U.S. decide to make the emperor a present at this point, the gun carriages would be “more acceptable to him than any thing else” but believes that they will have to be paid for in Lisbon and Bulkeley will have to be instructed accordingly. Suggests, too, that if the gift is made, the president should send the emperor a letter since he has received no communication from the U.S. since 1795.
Reports that the ambassador or messenger who came from Tripoli “so long ago” was allowed to leave for Fès Saturday [2 Jan.] to meet the emperor. His business is unknown. Mentions that efforts continue to ransom the four remaining crewmen of the Oswego. Hopes to free two of them but has heard that “the two Blacks … have turned Moors, and Married in the Coun⟨try,⟩ which I always dreaded would be their fate.” The Jews whose property he wished to purchase for the consulate have refused to sell on any terms, but “they will no doubt be compelled on payment of the just value, when I may find convenient to require it.” Did not press the matter last year because of the war in Europe and because he had not heard from JM on the subject. Raises the question of his compensation and encloses extracts from his previous correspondence with the State Department to assist JM in referring to the original letters. Has not drawn any bills for salary since March 1799, waiting for instructions “fixing the Amount & the period from which the Sallary is to commence”; hopes that the government will recognize that he has had the care of U.S. affairs in Morocco since 1792 and that even before his present appointment his efforts “were productive of some Public good.” Does not expect a fixed salary “for any such length of time back” but deserves some recompense. Requests that whatever the government allows him in salary, or the balance after deducting the $6,000 he drew in 1798 and 1799, be deposited with London bankers at his disposal.
 

   RC and enclosure (DNA: RG 59, CD, Tangier, vol. 1); partial Tr (DNA: RG 233, President’s Messages, 7A-D1). RC 14 pp.; marked “Copy.” Enclosed extracts (8 pp.) filed at end of 1802. Jefferson communicated the partial Tr to Congress with his annual message on 15 Dec. 1802 (printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:464–65). The story of the Oswego and its crew is in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 1:352–53, 368.


   A full transcription of this document has been added to the digital edition.
